300 F.2d 916
Bobbie L. MATHIS, Appellant,v.UNITED STATES of America, Appellee.
No. 16361.
United States Court of Appeals District of Columbia Circuit.
Argued January 15, 1962.
Decided March 22, 1962.

Mr. Martin E. Gerel, Washington, D. C. (appointed by this court) for appellant.
Mr. Daniel A. Rezneck, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Nathan J. Paulson and Joel D. Blackwell, Asst. U. S. Attys., were on the brief, for appellee. Messrs. Charles T. Duncan, Principal Asst. U. S. Atty., Abbott A. Leban and Donald S. Smith, Asst. U. S. Attys., also entered appearances for appellee.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted by a jury in the District Court of assault with a dangerous weapon and mayhem. He seeks reversal on the grounds that the trial court improperly limited the scope of cross examination of a key government witness, erroneously instructed the jury, and failed to direct a verdict on the count of mayhem. We have carefully reviewed the arguments of appellant's able court-appointed counsel and the record in this case and find no error. Accordingly, the judgment is


2
Affirmed.